416 F.2d 965
Carl GRECOv.Mary De Camp REYNOLDS and Lillian McLaughlin, Mary De CampReynolds, Appellant in No. 17621, LillianMcLaughlin, Appellant in No. 17622.
Nos. 17621, 17622.
United States Court of Appeals Third Circuit.
Argued Sept. 30, 1969.Decided Oct. 9, 1969.

William B. Freilich, LaBrum & Doak, Philadelphia, Pa.  (James M. Marsh, Philadelphia, Pa., on the brief), for appellants.
Robert A. Korn, Winkour & Kahn, Philadelphia, Pa.  (David H. Moskowitz, Philadelphia, Pa., on the brief), for appellee.
Before STALEY, SEITZ and STAHL, Circuit Judges.
OPINION OF THE COURT
PER CURIAM.


1
This is an appeal from the denial of a motion to set aside a default judgment entered against appellants in a diversity personal injury action.


2
Despite repeated written admonitions of appellee's attorneys during the ten months following the filing of the complaint, neither appellants nor their insurer entered an appearance or filed an answer.  A review of the record fails to reveal 'excusable neglect' within the meaning of F.R.C.P. 60(b), 28 U.S.C.A.  The non-testimonial affidavit concerning the omissions of Allstate Insurance Company is insufficient.  Clearly there was no abuse of discretion by the district court.


3
Accordingly, the order of the district court will be affirmed.